30 Ill. App.2d 418 (1961)
174 N.E.2d 887
Dennis Henegar, Individually and as Surviving Husband of Pearl Henegar, and as Administrator of the Estate of Pearl Henegar, Deceased, Plaintiffs-Appellants,
v.
Illinois Central Railroad Company, a Corporation, et al., Defendants-Appellees.
Gen. No. 10,343.
Illinois Appellate Court  Third District.
May 16, 1961.
Rehearing denied June 13, 1961.
Appleman, Zimmerly & McKnelly, for appellants.
Barth, Phillips, Phebus & Tummelson (Darius E. Phebus and Clive Follmer, of counsel), J.H. Wright and H.J. Deany, for appellees.
(Abstract of Decision.)
Opinion by JUSTICE ROETH.
Affirmed.
Not to be published in full.